OPINION
By THE COURT:
Submitted on motion of the plaintiff-appellee to dismiss the appeal for want of prosecution. The appeal is on law and fact, notice having been filed on October 8, 1944. Since this date no other pleading has been filed. The plaintiff relies on Rule VII of this Court. This rule requires the appellant to file his brief within fifty days after filing notice of intention to appeal when the appeal is on questions of law, but does not apply when the appeal is on law and fact. In the latter type of cases, the Court does not require briefs until the record is made up.
The motion is untimely and will be overruled.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.